 Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 1 of 12 PageID #: 149




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 L]NITED STATES OF AMERICA.                          )
                                                     )
      Plaintifi                                      )
                                                     )
                                                     )   No. 4:19 CR 472 JAR
                                                     )
 JAMES STEVENS, JR.,,                                )
                                                     )
      Delcndant                                      )
                                                     )

                                    GUILTY PLE,A AGREEMENT


        Come now the parties and hereby agree, as follows:

I.   PARTIES:

        'fhe parties are the defendant James Stevens, Jr., represented by defense counsel Brocca

L. Morrison, and the United States of America (hereinafter "United States" or "Government"),

represented by the Office of the United States Attomey lor the Eastem District of Missouri. This

agreement does not, and is not intended to, bind any govemmental office or agency other than

the United States Attomey for the Eastem District o1'Missouri. The Court is neither a party to

nor bound by this agreement.

2. GUILTYPLEA:

        Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the

defendant's voluntary waiver of Indictment and voluntary plea of guilty to Count One   ofa criminal

Information, the government agrees to move for the dismissal of the Indictment at the time of

sentencing. Moreover, the United States agrees that no iurther federal prosecution will be brought



                                                 I
 Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 2 of 12 PageID #: 150




in this District relative to Defendant's violations offederal law. known to the United States at this

time, arising out ofthe events set forth in the criminal Information.

          In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level

analysis agreed herein is tlle result of negotiation and led, in part, to the guilty plea. The parties

further agree that either party may request a sentence above or below the U.S. Sentencing

Guidelines range (combination of Total Offense Level and Criminal History Category) ultimately

determined by the Court pursuant to any chapter of the Guidelines and Title 18, United States

Code, Section 3553(a). The parties further agree that notice of any such request will be given no

later than ten days prior to sentencing and that said notice shall specifu the legal and factual bases

for the request.

          The parties agree that the recommendations contained herein fairly and accurately set forth

some guidelines that may be applicable to this case. The parties understand that the Court is neither

a party   to nor bound by the Guidelines recommendations agreed to in this document.

3. ELEMENTS:

          A.   As to Count One of the criminal Information, the Defendant admits to knowingly

violating Title 18, United States Code, Sections 1951(a), and admits there is a factual basis for

the plea and further     fully understands that the elements of the crime   are as   follows:

                   (i)     The Defendant obtained property from a commercial estabiishment

                   engaged in interstate or foreign commerce;

                   (iD     The Defendant did so by wrongful use of actual or threatened force,

                   violence, or fear; and




                                                     2
 Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 3 of 12 PageID #: 151




                 (ii,)    As a result of the Defendant's actions, interstate commerce, or an item

                 moving in interstate commerce, was actually or potentially delayed, obstructed, or

                 affected in any way or degree.


4. FACTS:

         The parlies agree that the facts in this case are as follows and that the United States would

prove these facts beyond a reasonable doubt if the case were to go to           trial.   These facts may be

considered as relevant conduct pursuant to Section 181.3:

         At approximately 4:30PM on January 18,2018,          a display   oftoilet and facial tissue was

set on fire inside the   Aldi Supermarket located at 3721 South Grand Boulevard,           St. Louis, MO

within the EDMO. The fire was extinguished without any injuries.


         A review ofthe store's security surveillance cameras located footage showing           a male


entering the store at 3:43PM and placing several items in a shopping cart. At 4: lOPM the person

is seen looking around the home goods section ofthe store. The video shows the person walking

to the toilet and facial tissue display where he leans over a low stack oftoilet paper. A higher

stack   oftoilet paper blocks   a clear   view of what the person was doing while bent over. However,

the video then shows the person standing back up then quickly leaning over again. The person

then walks to a different area ofthe store.


         The video shows no one else near the toilet paper display for nearly two minutes while a

fire is seen forming and quickly spreading around the paper display. While the fire distracts the

employees and shoppers, the video footage shows the aforementioned person pushing his               full



                                                      3
 Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 4 of 12 PageID #: 152




shopping cart out ofthe store without paying. The stolen grocery items totaled less than

$20,000.00.


       An Aldi employee, advised investigators that he/she recognized the man in the video         as a


lrequent customer who has shoplifted from the store on several prior occasions. Another Aldi

employee, advised investigators that he/she believed the man to be son of his,/her landlord.

Investigators determined that person to be defendant James Stevens, Jr. and created a six-person

photo lineup display. Investigators presented the photo lineup to the first aforementioned Aldi

employee who immediately identified the defendant's picture ofthe person observed on the

video tape.


       Arson investigators with the St. Louis Metropolitan Police department and also the

Bureau of Alcohol, Tobacco and Firearms conducted numerous tests and recreations ofthe fire.

Both concluded the fire was intentionally set. Defendant Stevens admils that he set the tissue on

frre and that he did so in order to steal the items he had in his grocery caft when he exited

without paying for the merchandise.


5. STATUTORY PENALTIES:

       A.      Statutory Pcnaltics: fhe      De1-endant   lull y understands   that the maximum possible

penalties provided by law for the crimes to which the Defendant is pleading guilty is imprisonment

ofnot more than twenty    years, a fine   ofnot more than $250,000, or both such imprisonment and

fine. The Court   also may impose a period of supervised release of not more than three years.

6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:



                                                   4
 Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 5 of 12 PageID #: 153



       'fhe defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category. The parties agree that he following are the U.S. Sentencing Guidelines Total

Offense Level provisions that app1y.

       A.   Offense Conduct:

                                               COUNT ONE


                 (i)    Chapter 2 Offense Conduct:

                        (a)    Base Offensc Level: The parties agree that the Base Olfense Level

is 20, as found in Section 2B3.1(a)


                        (b)    Specific Offense Characteristics: NONE

                        (c)    Accep tance of Rcsnonsibilitv: The parties recommend that 1wo

levels should be deducted pursuant to Sentencing Guidelines Section 3E1.1(a) because Defendant

has clearly demonstrated acceptance     of responsibility. If the deduction pursuant to Sentencing

Guidelines Section 3E 1.1(a) is applied, then the United States moves to deduct one additional level

pursuant   to   Sentencing Guidelines Section 3El.l(b)(2), because Defendant timely notified

authorities ofthe intention to enter a plea of guilty, thereby permitting the United States to avoid

preparing for trial and permitting the Court to allocate its resources efficiently.

      The parties agree that ifDefendant does not abide by all of the agreements made within

this document, Defendant's failure to comply is grounds for the loss of acceptance    of

responsibility pursuant to Sentencing Guidelines Section 3E1.1. The parties further agree that

Defendant's eligibility for a reduction pursuant to Sentencing Guidelines Section 3E I . 1 is based

upon the information known at the present time and that any actions of Defendant which occur or
                                                   5
 Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 6 of 12 PageID #: 154




which become known to the United States subsequent to this agreement and are inconsistent with

Defendant's acceptance of responsibility including, but not limited to criminal conduct, are

grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

3E1.1. In any event, the parties agree that all ofthe remaining provisions of this agreement

remain valid and in full force and effect.

              (iii) Estimated Total Offense Level: The parties estimate that the total offense

level will be 17.

        B. Criminal Historv:      '1hc dctcrmination    olthe defendant's Criminal Histo ry Category

shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the

Presentence Repofi as to the defendant's criminal history and the applicable category. The

defendant's criminal history is   klown to the defendant and is substantially available in the

Pretrial Services Report.
                                                                           .l
        C. Effect of Parties'   U.S. Scntencine Guidelines Anah sis:            hc parties agree that the


Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

the plea agreement.

        7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

        a. Apneal: The defendant has      bcen   full y apprised by defense counsel ofthe defendant's

rights conceming appeal and futly understands the right to appeal the sentence under Title 1 8,

[Jnited States Code. Section 3742.




                                                    6
 Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 7 of 12 PageID #: 155




                (1) Non-Sentencins Issues:     'I'he parties waive all rights to appeal all non


jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea, the constitutionality ofthe statute(s) to which defendant

is pleading guilty and whether defendant's conduct falls within the scope    ofthe statute(s).

                    Sentencin Issues: In the event the Court accepts the plea, and after

determining the appropriate Total Offense Level, sentences the defendant within or below the

corresponding range, then, as a part of this agreement, the defendant hereby waives al1 rights to

appeal all sentencing issues other than Criminal History, but only   if it affects the Base Offense

Level or Criminal History Category. Similarly, the Govemment hereby waives all rights to

appeal all sentencing issues other than Criminal History, provided the Court accepts the plea, and

after determining the appropriate Total Oliense Level, sentences the defendant within or above

the corresponding range.


                b. Habeas Corpus: The def'endant agrees to waive all rights to contest       the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims ofprosecutorial misconduct or ineffective

assistance of counsel.

                c. Rieht to Records: The def-endant waives all ri ghts, whether     asserted directly


or by a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution oithis case, including any records that may be

sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the

Privacy Act, Title 5, United States Code, Section 552(a).




                                                   7
Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 8 of 12 PageID #: 156
 Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 9 of 12 PageID #: 157




                 e. Possibility of Dctentia[: l he dcfendant rnay be subject to immediate

detention pursuant to the provisions of Title 1 8, United States Code, Section       3 143


                 f.   Fines. Restitution and Costs of Incarccration and Supervision: The Courl

may impose a fine, costs of incarceration and costs of supervision. The defendant agrees that

any fine imposed by the Court will be due and payable immediately. In addition, the Court may

impose restitution (in addition to any penalty authorized by law) which wili also be due and

payable immediately. Pursuant to Title 18, United States Code, Section 3663A, an order            of

restitution is mandatory for all crimes listed in Section 3663A(c). Regardless ofthe Count of

conviction, the amount of mandatory restitution imposed shall include all amounts allowed by

Section 3663A(b) and the amount ofloss agreed to by the parties, including all relevant conduct

loss. The defendant agrees to provide full restitution to all victims of all charges in the

indictment.

        g.   Forfeiture: Thc   Def'endant knou'in gly and voluntarily waives any right, title, and

interest in all items seized by law enforcement during the course of their investigation, whether

or not they are subject to forfeiture, and agrees not to contest vesting of title of such items in the

United States. The Defendant agrees that said items may be disposed ofby law enforcement

officials in any manner.

9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

        In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be

tried by ajury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such    trial to   a presumption   ofinnocence; the right to

                                                    9
Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 10 of 12 PageID #: 158




require the govemment to prove the elements olthe offenses charged against the defendant

beyond a reasonable doubt; the right not to testifu; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-

examine adverse witnesses; the right to testify and present evidence and the right to compel the

attendance of witnesses. The defendant further understands that by this guilty plea, the

defendant expressly waives all the rights set forth in this paragraph.

        The defendant fu1ly understands that the defendant has the right to be represented by

counsel, and ifnecessary, to have the Court appoint counsel at trial and at every other stage     of

the proceeding. The defendant's counsel has explained these rights and the consequences of the

waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial

will, in fact, occur   and that the only action remaining to be taken in this case is the imposition   of

the sentence.

        The defendant is fully satisfied with the representation received from defense counsel.

The defendant has reviewed the government's evidence and discussed the govemment's case and

all possible defenses and defense witnesses with defense counsel. Defense counsel has

completely and satisfactorily explored all areas which the defendant has requested relative to the

govemment's case and any defenses.

        The guilty plea could impact defendant's immigration status or result in deportation. In

particular, if any crime to which defendant is pleading guilty is an "aggravated felony" as defined

by Title 8, United States Code, Section I 101(a)(a3), removal or deportation is presumed

mandatory. Defense counsel has advised the defendant of the possible immigration

consequences, including deportation, resulting      liom the plea.


                                                     10
Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 11 of 12 PageID #: 159




IO. VOLUNTARY NATURE OF THE GUII,TY PLEA AND PLEA AGRE,E,MENT:

       This document constitutes the entire agreement between the defendant and the

govemment, and no other promises or inducements have been made, directly or indirectly, by

any agent of the govemment, including any Department of Justice attomey, conceming any plea

to be entered in this case. In addition, the delendant states that no person has, directly or

indirectly, threatened or coerced the defendant to do or refrain from doing an1'thing in

connection with any aspect of this case, including entering a plea of guilty.

       The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the

defendant's own free   will   and that the defendant is, in fact, guilty.

r1. CONSEOUENCES OF POST-PLEA MISCONDUCT:

       After pleading guilty and before sentencing, if defendant commits any crime, other than

minor traffrc offenses, violates any conditions olrelease that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or urtruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released lrom its obligations under this agreement. The Govemment may also, in

its discretion, proceed with this agreement and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction ofjustice and denial   of

acceptance of responsibility.

12. NO RIGHT TO WITHDRAW GUILTY PLEA:

        Pursuant to Rule l1(c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there   will   be no right to withdraw the plea entered under this agreement, except



                                                      l1
Case: 4:19-cr-00472-JAR Doc. #: 58 Filed: 11/05/20 Page: 12 of 12 PageID #: 160




   whero the Cottrt rojects those portions of the plea agreement that deal widr charges the

   govsrnmetrt a$ees to dismiss or not to bring.




      1t*                                               J      T

                                                                    5@usdoj




   -7/? ? />o                                                                      )
          Date                                                     STEVENS
                                                        Defendant




          I)ate                                                   L.
                                                        Attomey for Defendant




                                                   12
